[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR CLARIFICATION
On April 18, 1994, this court granted the plaintiff's motion to cite in additional parties as defendants. The order was not immediately effectuated and on April 24, 1994, the motion regranted retroactive to April 18, 1994, with a return date set for May 24, 1994.
The court does not recall that the issue of a requirement for a surety on the process was ever addressed at the hearing and the order itself does not address it. CT Page 10966
Since these additional defendants had not requested to be joined as additional parties, the court assumed that they would be served with process in accordance with P.B  Sections 49 and 52.